DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brockway et al. (WO 2020/227234 A1; hereinafter “Brockway”).
Regarding claim 1, Brockway discloses a system for electrocardiogram monitoring of a patient, the system comprising: an electrocardiogram receiver configured for receiving one or more signals from one or more electrodes placed on the patient; a filter configured for filtering the one or more signals to reduce electromagnetic interference produced by a circulatory support device of the patient, resulting in a filtered signal (e.g. ¶¶ 16); and an electrocardiogram display configured for displaying the filtered signal (e.g. ¶¶ 22).
Regarding claim 8, Brockway discloses a system for reducing electrocardiogram artifacts, the system comprising: an adjustable filter configured for filtering one or more signals from one or more electrodes placed on a patient (e.g. ¶¶ 22 – where the filters may refined or adjusted for specific implementations); and a control system configured for selecting one or more filter parameters for the adjustable filter and causing the adjustable filter to reduce electromagnetic interference in the one or more signals produced by a circulatory support device of the patient (e.g. ¶¶ 76, 80, etc.).
Regarding claim 15, Brockway teaches a method for reducing electrocardiogram artifacts, the method comprising: receiving one or more signals from one or more electrodes placed on a patient (e.g. ¶¶ 22 – where the filters may refined or adjusted for specific implementations); selecting one or more filter parameters for an adjustable filter; and reducing, by the adjustable filter using the one or more filter parameters, electromagnetic interference in the one or more signals produced by a circulatory support device of the patient (e.g. ¶¶ 76, 80, etc.).
Regarding claims 2, 9, and 16, Brockway discloses the circulatory support device comprises a motor configured for operating at an oscillation frequency, and wherein filtering the one or more signals to reduce electromagnetic interference comprises configuring the filter to attenuate one or more frequency components based on the oscillation frequency (e.g. ¶¶ 14, 18, 24, 82, etc.).
Regarding claims 3, 10, and 17, Brockway discloses the filter comprises a low-pass filter with a cutoff frequency below the oscillation frequency (e.g. ¶¶ 22 – 40 Hz low pass filter).
Regarding claims 4, 11, and 18, Brockway discloses the filter comprises a bandstop filter with a stopband including the oscillation frequency (e.g. ¶¶ 22).
Regarding claims 5, 12, and 19, Brockway discloses the filter comprises a Butterworth filter centered around the oscillation frequency (e.g. ¶¶ 22)
Regarding claims 6, 13, and 20, Brockway discloses the electromechanical support device comprises a durable left ventricular assist device (LVAD) (e.g. ¶¶ 80 - #410).
Regarding claims 7 and 14, X discloses the circulatory support device comprises a percutaneous mechanical circulatory support system or an intra-aortic balloon pump (e.g. ¶¶ 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792